DETAILED ACTION 
Claims 1-8, submitted on July 23, 2018, are allowed.  Claims 9-20 are cancelled for the reasons discussed below.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, the finality of the previous Office action is withdrawn.  Applicant’s submission filed on July 1, 2019 has been entered.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to pharmaceutical compositions, in the reply filed on September 17, 2017 is acknowledged.  Claims1 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirements for a species election in the actions mailed on March 2, 2017 and April 1, 2020 are hereby withdrawn.  
Examiner’s Amendment 
This application is in condition for allowance except for the presence of claims 9-20, directed to an invention nonelected without traverse.  Accordingly, CLAIMS 9-20 HAVE BEEN CANCELED.  See MPEP 821.02.  Applicant was advised in the action mailed on March 2, 2017 that “in order to retain the right to rejoinder … the process [i.e., method] claims should be amended during prosecution to require the limitations of the product [i.e., composition] claims.  Failure to do so may result in a loss of the right to rejoinder” (p. 7).  Instant claim 1 was amended to recite certain ratios of the ingredients of the composition, but withdrawn claim 9 was not amended to 
Withdrawn Rejections 
The erroneous rejection under 35 U.S.C. 101 is withdrawn.  Applicant’s comments in this regard are appreciated.  
The rejection of claim 1 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks and Arguments, submitted July 1, 2019, at pp. 2-4) to be persuasive.  
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Stohs (US 7,645,742 B2) and Sridhar (US 9,414,615 B2) is withdrawn in view of the amendment to claim 1 and applicant’s accompanying arguments (Remarks and Arguments at pp. 4-5).  
Citation of Relevant Prior Art 
The prior art references cited (see attached form PTO-892) are relevant to the background of applicant’s invention.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Auto-mated Interview Request system at www.uspto.gov/interviewpractice.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
    

    
        1 Claim 15 is drawn to a “composition,” but it appears to be applicant’s intention that it is a “method”